G-uy, J.
It is uncontradioted that during the trial of this action the trial judge was absent for a half hour or more during the reading of documentary evidence and during the greater part of the time that counsel were engaged in summing up to the jury. While no objection to such absence'was made by either counsel, we are of the opinion that there has been no trial of the action before a court and jury as is required by orderly course of procedure.
Page and Philbin, JJ., concur.
The order will, therefore, be reversed, the judgment vacated and a new trial ordered, with ten dollars costs and disbursements to appellant to abide the event.